ORDER

PER CURIAM:
A jury found Charles Edwards guilty of the class A felony of distribution, delivery, and sale of a controlled substance in violation of § 195.211, RSMo 2000. The court sentenced Mr. Edwards, as a prior and persistent drug offender, to ten years imprisonment. On appeal, Mr. Edwards claims that the trial court erred in overruling his motion to dismiss the indictment because his rights under the Uniform Mandatory Disposition of Detainers Law were violated. This court finds that Mr. Edwards was brought to trial within the statutorily-mandated time frame. Since a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
Mr. Edwards’ conviction and sentence are affirmed. Rule 30.25(b).